              Case 2:19-cv-00136-RSM Document 57 Filed 07/05/19 Page 1 of 8



1                                     THE HONORABLE RICARDO S. MARTINEZ
2



3



4
                         UNITED STATES DISTRICT COURT
5                       WESTERN DISTRICT OF WASHINGTON
6                                 AT SEATTLE
7
8    OLEG CHURYUMOV                     CASE NO.: 2:19-cv-00136-RSM
9    Plaintiff,                         PLAINTIFF’S REPLY TO MOTION FOR
10                                      LEAVE TO AMEND AND SUPPLEMENT
11                                      COMPLAINT
12          v.                          NOTE FOR MOTION CALENDAR:
13                                      07/05/2019
14   AMAZON CORPORATE;
15   UWAIS KHAN;
16   EDWIN MWANGO;
17   ANDREW BERG;
18   JOE RESUDEK;
19   ROBIN MENDELSON;
20   JEFF BEZOS;
21   BETH GALETTI
22
                  Defendants.
23
24
25
              Case 2:19-cv-00136-RSM Document 57 Filed 07/05/19 Page 2 of 8



1                                             Table of contents
2
     INTRODUCTION                                                                                    2
3
     ARGUMENT                                                                                        2
4
       Offenders are anonymous because Defendants hide them and refuse to investigate                2
5
          Defendants act in bad faith by hiding the offenders (Dkt. # 56 at p. 4 *2)                 2
6
          Plaintiff asked Defendants to investigate, but they failed (Dkt. # 42-1 ¶ 87)              2
7
          Tech firm Amazon has capacity to identify offenders Dkt. # 42-1 at p. 22 ¶ 94              3
8
          Defendants violate multiple laws by hiding the evidence                                    3
9
          Partially hate speech was at Teamblind.com, and users can be subpoenaed                    3
10
       There is a nexus between Defendants and illegal actions                                       4
11
          Defendants are at fault for hiding the nexus evidence. FRCP 37(e), supra                   4
12
          Plaintiff is not obliged to provide nexus details before the discovery                     4
13
          Even if offenders are anonymous, there is a nexus with Amazon LLC                          4
14
       Claims survive (Malicious harassment, Defamation, Outrage). Dkt. # 56 at pp. 7-13             5
15
          Malicious harassment (Dkt. # 56 at pp. 7:22-8:20) claim is properly stated                 5
16
          Defamation (Dkt. # 56 at pp. 8:21-11:13) claim is properly stated                          6
17
          Outrage (Dkt. # 56 at pp. 11:14-13:5) claim is properly stated                             6
18
     CONCLUSION                                                                                      7
19
20




     Plaintiff’s Reply to Motion to amend Complaint       Pro Se Oleg Churyumov
     Case No. 2:19-cv-00136-RSM 1                         1037 NE 65th St #81067 Seattle, WA 98115
              Case 2:19-cv-00136-RSM Document 57 Filed 07/05/19 Page 3 of 8



1                                          I.      INTRODUCTION

2           Plaintiﬀ already responded in earlier Motions to the following allegations of Defendants:

3    -   ADA has individual liability. Dkt. # 56 at p. 5:17. Responded in Dkt. # 30 at pp. 9:3-10:15.

4    -   NLRA preempts RCW 49. Dkt. # 56 at p. 6:15. Responded in Dkt. # 49 at pp. 11:14-12:6.

5           However, Defendants never opposed the following facts (favorable for Plaintiﬀ):

6    -   Defendant Khan made online posts about Plaintiﬀ. Dkt. # 42-1 at p. 23 ¶ 96. (Defendants

7        argue with evidence suﬃciency (Dkt. # 56 at p. 10:6), but Khan never denied fault)

8    -   “Anonymous” oﬀenders were actually employed by Amazon. Dkt. # 42-1 ¶ 81.

9           In this Reply, Plaintiﬀ replies to following Defendants’ allegations (Dkt. # 56 at pp. 7-13):

10   (A) Oﬀenders are anonymous, thus claims are diminished. Dkt. # 56 at pp. 8:11, 9:4, 12:22.

11   (B) There is no nexus between Defendants (including John Does) and illegal actions.

12   (C) Claims don’t survive under laws of malicious harassment, defamation and outrage.

13                                           II.      ARGUMENT

14       A. Oﬀenders are anonymous because Defendants hide them and refuse to investigate

15              1. Defendants act in bad faith by hiding the oﬀenders (Dkt. # 56 at p. 4 *2)

16                  … Amazon cannot be expected to identify who, if any, of its hundreds of
17                  thousands of employees made anonymous internet posts on third party websites…

18          Indeed, Amazon has “hundreds of thousands of employees”. However in his Complaint

19   Plaintiﬀ asked to preserve electronic logs of just single laptop of Khan. Dkt. 42-1 ¶ 88. On

20   03/07/2019 Plaintiff sent letter to preserve logs suﬃcient to identify oﬀenders. Dkt. # 42-1 ¶ 92.

21              2. Plaintiﬀ asked Defendants to investigate, but they failed (Dkt. # 42-1 ¶ 87)

22          “Employer’s duty to prevent harassment and discrimination is aﬃrmativeand mandatory.”

23   (Northrop Grumman Corp. v. Workers’ Comp. Appeals Bd.(2002) 103 Cal.App.4th 1021, 1035)




     Plaintiff’s Reply to Motion to amend Complaint       Pro Se Oleg Churyumov
     Case No. 2:19-cv-00136-RSM 2                         1037 NE 65th St #81067 Seattle, WA 98115
              Case 2:19-cv-00136-RSM Document 57 Filed 07/05/19 Page 4 of 8



1           On 03/29/2019 along with unionizing call (Dkt. # 42-1 at p. 24 ¶ 100), Plaintiﬀ escalated

2    inactivity of HR to her supervisor. Then Defendants locked Plaintiﬀ’s email and laptop. Id.

3               3. Tech ﬁrm Amazon has capacity to identify oﬀenders Dkt. # 42-1 at p. 22 ¶ 94

4           “Amazon Web Services” allows to host websites and track the activity. See

5    https://docs.aws.amazon.com/elasticbeanstalk/latest/dg/using-features.logging.html:

6                   … environment generate logs that you can view to troubleshoot issues with your
7                   application or conﬁguration ﬁles. Logs created by the web server, application
8                   server ... You can easily retrieve them…
9               4. Defendants violate laws by hiding the evidence (CFR, RCW, FRCP, RPC)

10          29 CFR § 1602.14 requires an employer to retain records relevant to a charge of

11   employment discrimination. RPC 3.4 prohibits a lawyer unlawfully altering, destroying, or

12   concealing documents or other material having potential evidentiary value. RCW 9A.72.150

13   prohibits tampering with “any article, object, document, record” if it is at the physical substance.

14          Courts recognized liability of a party to preserve the evidence. See e. g. Wm. T. Thompson

15   Co. v. General Nutrition Corp., 593 F. Supp. 1443 (C.D. Cal. 1984) at 1455:

16                  While a litigant is under no duty to keep or retain every document in its
17                  possession once a Complaint is ﬁled, it is under a duty to preserve what it knows,
18                  or reasonably should know, is relevant in the action, is reasonably calculated to
19                  lead to discovery of admissible evidence, is reasonably likely to be requested
20                  during discovery, and/or is the subject of a pending discovery request.

21          Finally FRCP 37(e)(2)(A) provides that the Court

22                  upon ﬁnding that the party acted with the intent to deprive another party of the
23                  information’s use in the litigation … may presume that the lost information was
24                  unfavorable to the party
25              5. Partially hate speech was at Teamblind.com, and users can be subpoenaed

26          See John Does case law in Dkt. # 42-1 ¶ 16. Plaintiﬀ asked Teamblind to preserve data.




     Plaintiff’s Reply to Motion to amend Complaint        Pro Se Oleg Churyumov
     Case No. 2:19-cv-00136-RSM 3                          1037 NE 65th St #81067 Seattle, WA 98115
              Case 2:19-cv-00136-RSM Document 57 Filed 07/05/19 Page 5 of 8



1    Court can compel to uncover this. See Yelp Inc. v. Superior Court, 17 Cal. App. 5th 1 (Ct. App.

2    2017). (“ﬁnding was suﬃcient to support the trial Court's order compelling Yelp to produce the

3    subpoenaed documents [users identities]”). Defendants’ Counsel Perkins Coie represented a

4    party in Yelp, but failed to disclose this case in Dkt. # 56 in violation of RPC 3.3(a)(2).

5       B. There is a nexus between Defendants (Khan, Amazon, John Does) and illegal actions

6               1. Defendants are at fault for hiding the nexus evidence. FRCP 37(e), supra

7           Defendants allege in Dkt. # 56 at p. 8:17: “Plaintiﬀ … fails to connect any of …

8    “threatening” … to Defendant Khan or to any other Defendant — or even to anonymous John

9    Doe”. Nexus is admitted if Amazon hides evidence (supra). FRCP 37(e). Plaintiff listed nexus

10   between harassment and John Does (Dkt. # 42-1 ¶ 78), Khan (Id. ¶ 83) and Amazon (Id. ¶ 81).

11              2. Plaintiﬀ is not obliged to provide nexus details before the discovery

12          Defendants claim Plaintiﬀ “neither quotes the entirety of the purportedly defamatory

13   statements at issue, nor speciﬁes where each statement was posted.” Dkt. # 56 at p. 3:9. But cf.

14   FRCP 8(a)(2) requiring Complaint to be short. Speciﬁc facts are not necessary; the statement

15   need only "give the Defendant fair notice of what the ... claim is and the grounds upon which it

16   rests." Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555, 127 S.Ct. 1955, 167 L.Ed.2d 929

17   (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47, 78 S.Ct. 99, 2 L.Ed.2d 80 (1957)). All factual

18   allegations set forth in the Complaint are taken as true and construed in the light most favorable

19   to Plaintiﬀ. Epstein v. Washington Energy Co., 83 F.3d 1136, 1140 (9th Cir.1996).

20              3. Even if oﬀenders are anonymous, there is a nexus with Amazon LLC

21          Teamblind marked posts with “Amazon”. Dkt. # 42-1 ¶ 81. “Anonymous nature of severe

22   threats or acts of harassment may, in fact, heighten what is required of an employer... An




     Plaintiff’s Reply to Motion to amend Complaint         Pro Se Oleg Churyumov
     Case No. 2:19-cv-00136-RSM 4                           1037 NE 65th St #81067 Seattle, WA 98115
              Case 2:19-cv-00136-RSM Document 57 Filed 07/05/19 Page 6 of 8



1    employer is not subject to a lesser standard simply because an anonymous actor is responsible for

2    the oﬀensive conduct” Pryor v. United Air Lines, Inc., 791 F.3d 488 (4th Cir. 2015).

3           RCW 9A.08.030(2)(b) makes a Amazon guilty. See case law in Dkt. # 42-1 ¶¶ 329-331.

4       C. Claims survive (Malicious harassment, Defamation, Outrage). Dkt. # 56 at pp. 7-13

5               1. Malicious harassment (Dkt. # 56 at pp. 7:22-8:20) claim is properly stated

6           Threats of violence as per RCW 9A.36.080(1)(c) are in Khan’s posts. Dkt. # 42-1 ¶ 83.

7           Plaintiﬀ suﬀered reasonable fear as per RCW 9A.36.080(1)(c). Dkt. # 42-1 ¶ 84, 85.

8           Discrimination by Khan since 2017 (Dkt. # 1-2 ¶¶ 76-91) confirms the racial hate. “It is

9    true that utterances by the Defendant may offer circumstantial evidence of discrimination or

10   victim selection, but as with employment discrimination, victim selection can be shown by a

11   pattern of conduct absent any speech.” State v. Talley, 122 Wash.2d 192, 210, 858 P.2d 217

12   (1993). “The statements and actions of [Defendants] may be used as circumstantial evidence of

13   victim selection.” State v. Lynch, 970 P.2d 769, 93 Wash. App. 716, 93 Wash. (Ct. App. 1999).

14   See also Wisconsin v. Mitchell, 506 U.S. 1033, 124 L.Ed.2d 436, 113 S.Ct. 2194 (1993) holding

15   that selection of a victim on the basis of a particular characteristic is behavior, not only speech.

16          Mwango confirmed: “Khan never treated other [Asian] team members like [non-Asian]

17   Churyumov.” Dkt. # 1-2 ¶ 59. See similar in e. g. State v. Read, 261 P.3d 207, 163 Wash. App.

18   853 (Ct. App. 2011) ¶ 33: “[offender] did not … confront [Caucasian] … By contrast, after

19   [offender] saw [Black] he immediately … confronted.“; State v. Johnson, 64 P.3d 88, 115 Wash.

20   App. 890 (Ct. App. 2003) at 89: “[offender] was very nice to [the male...] [a]nd not to [female]”.

21          Khan prevented Plaintiﬀ from asylum in the US, called to deport him. Dkt. # 1-2 ¶¶ 41,

22   43, 44, 57, Dkt. # 15-3 at p. 8, Dkt. # 42-1 ¶ 79. See similar State v. Worl, 794 P.2d 31, 58 Wash.




     Plaintiff’s Reply to Motion to amend Complaint         Pro Se Oleg Churyumov
     Case No. 2:19-cv-00136-RSM 5                           1037 NE 65th St #81067 Seattle, WA 98115
              Case 2:19-cv-00136-RSM Document 57 Filed 07/05/19 Page 7 of 8



1    App. 443 (Ct. App. 1990) “you mother fuckers should all go back to Africa where you belong”;

2    State v. Kirk, No. 60514-3-I (Wash. Ct. App. Nov. 24, 2008) "[n]o one wants you here… go back

3    to where you came from"; State v. Sallee, No. 39327-1-II (Wash. Ct. App. Feb. 15, 2011) “you

4    should go back to your country”; State v. Gonce, 403 P.3d 918, 200 Wash. App. 847 (Ct. App.

5    2017) “You don't belong in this country. Get out of here.”

6               2. Defamation (Dkt. # 56 at pp. 8:21-11:13) claim is properly stated

7           Defendants claim lack of “speciﬁc statements” (Dkt. # 56 at p. 10:26) but cf. Dkt. # 42-1

8    ¶ 278 and RCW 4.36.120. Here are a couple of “speciﬁc” ones: Exhibits A, B, C. Exhibits B and

9    C are labelled by oﬃcial Amazon accounts. Dkt. # 42-1 ¶ 81. E. g. defamation in Exhibit C is:

10                  He also ﬁled a lawsuit against the governor, … and a counter-claim for libel was
11                  led against Churyumov… this was one of the reasons why he ﬂed from Russia
12                  and sought asylum… [Plaintiﬀ is] corrupt, and a malicious tax evader … or in
13                  other words, a hypocrite and a liar.

14          Defendants quote in Exhibit B 3rd source. The person who repeated defamation is liable.

15   “The fact that the article was published previously by the Journal makes no diﬀerence.

16   [Defendant] made a separate communication to a new audience when he posted to his website.”

17   Momah v. Bharti, 182 P.3d 455, 144 Wash. App. 731 (Ct. App. 2008). The Washington Supreme

18   Court adopted and applied the single publication rule of Restatement (Second) of Torts § 577A

19   in Herron v. King Broadcasting Co., 109 Wash.2d 514, 521, 746 P.2d 295 (1987). The rule

20   “states that any one edition of a book or newspaper, or any one radio or television broadcast, is a

21   single publication.” Id. (citing Restatement § 577A(3)).

22          Amazon waives its liability. Dkt. # 56 at p. 11:1 like Dkt. # 35 at p. 8:4. It is interest

23   conﬂict. Id., RPC 1.7. But Amazon is liable, employees acted in its interest. Dkt. # 42-1 ¶ 331.

24              3. Outrage (Dkt. # 56 at pp. 11:14-13:5) claim is properly stated




     Plaintiff’s Reply to Motion to amend Complaint         Pro Se Oleg Churyumov
     Case No. 2:19-cv-00136-RSM 6                           1037 NE 65th St #81067 Seattle, WA 98115
              Case 2:19-cv-00136-RSM Document 57 Filed 07/05/19 Page 8 of 8



1           Defendants rely on Keenan v. Allan, 889 F. Supp. 1320, 1390 (E.D. Wash. 1995) denying

2    outrage. Dkt. # 56 at p. 12:12. Instead, Contreras v. Crown Zellerbach Corp., 88 Wash.2d 735,

3    740, 565 P.2d 1173 (1977) is binding. BTW Keenan at 1389 relies on Contreras:

4                   the conduct must be such that a recitation of the facts to an average member of the
5                   community would arouse his resentment against [Defendant] and lead him to
6                   exclaim "Outrageous!"

7           99% of humans exclaim “Outrageous!" if they see: Plaintiﬀ received many times a day

8    during a month posts and speech of threats of violence, deportation (causing death in home

9    country), tracking family, insults, mockery, defamation. Dkt. # 42-1 ¶¶ 78, 79, 102. When

10   Plaintiﬀ urgently needed restroom due to disability, Defendants locked it. Id. ¶ 102. When

11   Plaintiﬀ was dying, Defendants intentionally mocked him. Id. ¶¶ 85, 86. If this is not outrage,

12   what is outrage? “Plaintiﬀ[] must necessarily be hardened to a certain degree of rough language,

13   unkindness and lack of consideration.” Kloepfel v. Bokor, 66 P.3d 630, 149 Wash. 2d 192 (2003).

14          Khan’s supervisor status gives added impetus to the claim of outrage. See case law in

15   Dkt. # 42-1 ¶ 306. Intentional or willful acts, even those involving no physical impact and

16   leading only to mental stress, resulted in a cause of action. See case law in Id. ¶ 302, 303.

17                                         III.   CONCLUSION

18          Plaintiﬀ respectfully requests that the Court grants leave to amend the Complaint.

19
     Dated: July 05, 2019                             By: Oleg Churyumov
20                                                    1037 NE 65th St #81067 Seattle, WA 98115




     Plaintiff’s Reply to Motion to amend Complaint         Pro Se Oleg Churyumov
     Case No. 2:19-cv-00136-RSM 7                           1037 NE 65th St #81067 Seattle, WA 98115
